 



EXHIBIT 10.1

CORUS BANK, N.A.
Commercial Loan Officer Compensation Programs

Amendment of Existing Commission Program and Announcement of
New Commission Program for Commercial Loan Officers

Effective for this calendar year, the company has decided to terminate the
existing compensation program for commercial loan officers and institute a new
program. This change is the company’s response to the American Jobs Creation Act
(aka 409-A). That legislation has turned the maintenance of our existing
program, which involves a long-term holdback account for participating officers,
into an extremely complicated compliance burden.

The new program will be less lucrative for officers than the old program, but
will not involve a long-term holdback account. It will be far easier for the
company to maintain records for this new program and to comply with all relevant
laws and regulations. Officers will still have a material amount of their
current year’s compensation at risk if their loans incur losses. In the case of
highly compensated officers, the amount of their current year’s compensation at
risk should be well above 50%, so we believe officers and the company will
continue to have strong alignment of interests.

The Old Program

As for loans originated prior to 11/1/06, the old program will run its course
subject to the existing program guidelines, as they might be amended from time
to time. Amendments will hopefully be very few in number, though we are making
several changes this year in conjunction with phasing the program out.

As for how phasing out the old program will work, loans originated through
10/31/06 will continue to generate cash commissions and holdback amounts based
on existing formulas. The existing holdback amounts will be released or
eliminated based on the performance of those loans, and those loans only.

In general, the old program will play itself out without regard to the new
compensation program described below. However, the Bank will include
compensation generated by the new program when it makes certain calculations
necessary for the old program.

Any holdback and any cash compensation earned by officers pursuant to the old
program is at risk of loss if an officer incurs a loss on a loan in the old
program, but losses in excess of any such holdbacks and cash compensation under
the old program will not put at risk compensation derived from the new program
described below. Similarly, losses on loans in the new program will not affect
the release of or reduce holdbacks under the old program.

1 of 3



1



--------------------------------------------------------------------------------



 



We anticipate that it might take as long as five years or more for the loans
originated prior to 10/31/06 to pay off or otherwise be disposed of. Officers
who have all their loans pay in full will receive their full holdback amount in
the manner set forth in the program guidelines. For officers who incur losses,
those losses might not be quantifiable for some years, and they might well find
much or all of their holdback tied up and at risk of forfeiture for several
years. The amounts of any forfeitures are purely speculative at this point.

The New Program

The new program is effective this year (that is, retroactively to loans
originated from 11/1/06 and onward). Amounts paid pursuant to this new program
will be in addition to any amounts paid pursuant to the old program. Records for
the two programs will be kept independently of one another.

This new program will be far simpler than the prior program. No holdback. No
servicing fee. No limits on loan size. No inflection point. No long and
complicated document that articulates the Program Guidelines. This memo suffices
to describe the plan in full, as compared to the 15 page document that governed
the old plan.

The new program will work as follows:

Profits will be defined as all loan fees, interest income, servicing fees and
prepayment charges actually collected (or capitalized on the Bank’s books),
minus a cost of funds (equal to the 90-day Treasury bill yield plus 1.50%) and
minus any unreimbursed loan costs. This top-line calculation will require that
we maintain a database very similar to the one that supported the old program.

The officers involved in a given loan (excluding the member of the Directors
Loan Committee assigned to the transaction as a Supervising Officer) will
receive as a year-end bonus 6% of Profits paid by borrowers in that year
(subject to the exercise of negative discretion by the Committee, as described
below). When multiple officers are involved in a deal they will negotiate a
split among themselves, subject to Bank approval. One Executive Officer, Tim
Stodder, participates in this program as a Supervising Officer for certain
loans. For any loans in which Mr. Stodder acts as Supervising Officer, he will
receive as a year-end bonus 2% of Profits paid by the borrower with respect to
such loan in that year, with such payment being in addition to the 6% paid to
other officers involved in the transaction. Any reference to 6% of profits or
losses in this document will in Mr. Stodder’s case be 2%.

We will assume that all loans involve the efforts of at least two officers, and
the junior officer will be entitled to at least 10% of the bonus associated with
that loan. In order to encourage teamwork and fully utilize our junior officer
pool, if an officer elects to work on a loan without a supporting officer, then
the company will retain 10% of the bonus.

2 of 3



2



--------------------------------------------------------------------------------



 



All officers will need to cover 100% of their base salary before earning
bonuses, with credit given for base salary that was already covered by the old
program.

The new system will involve loss sharing. Six percent (2% in Mr. Stodder’s case)
of any principal charged off by the Bank in a given year will be charged in a
pro-rata manner to the officers who received a bonus for the loan in question.
To simplify things, we are ignoring carrying costs, opportunity costs and
recoveries. However, if the Bank finds itself in a situation where principal
charge-offs were small or non-existent, but the Bank still incurred substantial
out-of-pocket carrying costs, the Bank reserves the right to consider such costs
and pass them on to the officers involved on a discretionary basis (see below).

Losses attributed to officers on a given charge off event will be capped at the
loss of the current year’s bonus. That is, charge-offs from one year will not
put future years’ bonuses at risk. If one loan has a charge off in one year, and
then another charge off in a subsequent year (or even a third year), the officer
will be assessed his or her share of the loss each time a charge off occurs.

We will retain the October 31 year-end for the purpose of calculating bonuses
and losses, but the compensation is still associated with calendar years.
Payment of any bonuses for a given calendar year will be made by December 31 of
that year. Individuals whose employment has been terminated on or prior to the
payment date will not be entitled to payment. No payments will be made under
this program to former employees.

Negative Discretion. Although the program outlined above is intended to work in
a formulaic manner (i.e., bonuses are calculated in accordance with the formula
described above, rather than on a discretionary basis), the company nevertheless
has the discretionary authority to reduce the bonus to which an officer would
otherwise be entitled under the program. It is management’s desire to avoid
discretionary adjustments, and we were able to maintain the old program for many
officers for many years with hardly any discretionary adjustments. We hope that
will be true of the new program as well.

Authority to Amend or Terminate. The company reserves the right to amend or
terminate the program at any time.

3 of 3



3